Citation Nr: 1516234	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in the November 2012 statement of the case, documents contained therein are duplicative of those in the paper claims file.  Other than the informal hearing presentation, there are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issue of entitlement to service connection for hypertension as secondary to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a disease of the organic nervous system, tinnitus is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD Form 214 reflects that his military occupational specialties were marksmen and medical specialist; he had service in Vietnam from August 1968 to August 1969.  The Board notes that the Veteran was awarded the Purple Heart, which is indicative of combat per se.  As will be discussed below, the  Board therefore finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The November 2010 and November 2012 VA audiological examinations established that the Veteran suffers from tinnitus.  Likewise, the Veteran reported experiencing tinnitus since service at the November 2012 VA examination.  The Veteran reported exposure to explosions and artillery during service in Vietnam.  As previously indicated, the Board finds that the Veteran had in-service noise exposure.

Regarding tinnitus, the Board observes that the November 2010 VA examiner stated that, since the Veteran's service treatment records did not reflect ear problems and he did not have bilateral hearing loss at discharge, the Veteran's tinnitus was not related to service.  Likewise, the Board acknowledges that the November 2012 VA examiner found that the Veteran's tinnitus was unrelated to service because the Veteran could not provide a date of onset; according to the VA examiner, the Veteran attributed his tinnitus to his service in Vietnam and denied any post-service noise exposure, but had previously reported that he had tinnitus for a long time.  

Nonetheless, the Board finds the November 2010 VA examiner's opinion to be inadequate.  The Board points out that the absence of evidence of hearing loss at separation is not determinative as to whether hearing loss disability or tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Moreover, the November 2012 VA examiner's finding that the Veteran's tinnitus is not related to service based on the Veteran's report of tinnitus for a long time in November 2010 and his November 2012 attribution of his tinnitus to his Vietnam service, which the VA examiner found to be inconsistent and therefore not credible, lacks probative value.  Not only does this opinion fly in the face of the Veteran's competent and credible lay statements attesting the onset of tinnitus to noise exposure during service and his documented history of noise exposure in service, but it is not the job of the VA examiner to assess the credibility of the Veteran.  Moreover, a discrepancy as to terminology an insufficient reason to ignore the Veteran's post-service history, which is devoid of noise exposure or other risk factors for tinnitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service in Vietnam.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


